Electronically Filed
                                                         Supreme Court
                                                         SCPW-XX-XXXXXXX
                                                         21-NOV-2018
                                                         11:51 AM
                          SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


               HERMAN-LEE KAOPUA, SR., Petitioner,

                                 vs.

   JUSTIN F. KOLLAR, in his capacity as Prosecuting Attorney,
       County of Kaua#i; and STATE OF HAWAI#I, Respondents.


                         ORIGINAL PROCEEDING
                       (S.P.P. NO. 18-1-0001)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of petitioner Herman-Lee Kaopua,

Sr.’s petition for writ of mandamus, filed on November 14, 2018,

the documents attached thereto and submitted in support thereof,

and the record, it appears that petitioner fails to demonstrate

that he is entitled to the requested extraordinary writ.       See

Kema v. Gaddis, 91 Hawai#i 200, 204, 982 P.2d 334, 338 (1999) (a

writ of mandamus is an extraordinary remedy that will not issue

unless the petitioner demonstrates a clear and indisputable right

to relief and a lack of alternative means to redress adequately

the alleged wrong or obtain the requested action); Barnett v.

Broderick, 84 Hawai#i 109, 111, 929 P.2d 1359, 1361 (1996) (with

respect to a public official, mandamus relief is available to
compel an official to perform a duty allegedly owed to an

individual only if the individual’s claim is clear and certain,

the official’s duty is ministerial and so plainly prescribed as

to be free from doubt, and no other remedy is available).

Accordingly,

          IT IS HEREBY ORDERED that the petition for writ of

mandamus is denied.

          IT IS HEREBY FURTHER ORDERED that the clerk of the

appellate court shall process the petition for writ of mandamus

without payment of the filing fee.

          DATED:   Honolulu, Hawai#i, November 21, 2018.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson




                                 2